Citation Nr: 1145375	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-26 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 10 percent for degenerative arthritis of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from November 1982 to August 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in San Diego, California, which granted service connection for degenerative arthritis of the cervical spine and assigned an initial disability rating of 10 percent.  In February 2008, the Veteran entered a notice of disagreement with the initial disability rating of 10 percent, requesting a higher rating of 20 percent. 

The Veteran also appealed an initial rating of 10 percent for gastroesophageal reflux disease, and initial zero percent ratings for osteoarthritis of the thoracic spine and tinea cruris.  He specifically requested a 30 percent rating for gastroesophageal reflux disease, and 10 percent ratings for osteoarthritis of the thoracic spine and tinea cruris.  In an April 2009 rating decision, the RO granted a 30 percent rating for gastroesophageal reflux disease and a 10 percent rating for osteoarthritis of the thoracic spine, each from the original effective date of the grant of service connection.  This was a complete grant of the benefit sought with respect to those issues; therefore, the appeal was resolved as to those issues.  

In correspondence from the Veteran's representative in October 2008, the Veteran withdrew his appeal regarding the tinea cruris initial rating.  See 38 C.F.R. § 20.204 (2011).  Therefore, as of that date, the Veteran's appeal as to that issue has ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29 (1996) (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

Although the Veteran requested a local RO hearing in August 2008 correspondence, he accepted an informal conference with the RO in lieu of a hearing, and a written recording of the results of that conference are included in the claims file.  There are no subsequent hearing requests of record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's degenerative arthritis of the cervical spine has been manifested by painful motion with flexion that exceeds 30 degrees, and a combined range of motion that exceeds 170 degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (the CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions regarding his claim.

In addition, in January 2007 and March 2007, the Veteran was afforded VA examinations as to the manifestations and severity of his cervical spine disability.  These examinations are deemed to be adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Analysis of Initial Cervical Spine Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59

The rating decision on appeal granted service connection for degenerative arthritis of the cervical spine and assigned a 10 percent initial rating under Diagnostic Code 5010-5242, effective September 1, 2006.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis (under diagnostic code 5003).  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Thus, the 10 percent initial rating contemplates pain on motion and flexion greater than 30 degrees or combined range of motion greater than 170 degrees.  In order to warrant the requested 20 percent evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less, or combined range of motion to 170 degrees or less due to pain, weakness, fatigue, or incoordination.  

The Veteran was afforded a VA examination in January 2007, at which time he reported that, while his neck did bother him in the past when he was flying an F16 and sustained high G's, his neck was no longer a problem for him.  He reported that subsequently he had been flying some planes capable of high G's and had return of neck pain.  

The report of VA examination in March 2007 reveals the Veteran's report of two flare-ups of neck pain since July 2005.  Symptom severity was rated at 5 out of 10 and these episodes lasted about a week.  He was not treated for these.  With these flare-ups he had increased pain, but no change in range of motion, and no weakness, fatigue or incoordination.  He also reported no symptoms down his arms, shooting pains, weakness, or numbness, no other treatment, and no incapacitating episodes.  The examiner reported no limits on the Veteran's housework, yard work, or hobbies based on the neck, and that he could perform all self care.  According to the VA examiner, there were also no limits because of his neck on his occupation as an airline pilot, and the Veteran is able to do his usual work and reported no missed days.  

On examination in March 2007, the Veteran moved freely in no acute distress.  Posture and gait were normal.  He used no assistive devices.  There were no spasms or tenderness.  Flexion was measured to 60 degrees (45 degrees is normal), extension to 60 degrees (45 degrees is normal), right lateral flexion to 45 degrees, left lateral flexion to 35 degrees, right and left rotation to 80 degrees.  The summation of these measurements results in a combined range of motion of 360 degrees.  None of these motions gave pain.  Repetitive motion did not change the symptoms.  Strength, sensation and reflexes were normal.  There was no change in active or passive range of motion during repeat motion testing and no additional loss of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  X-rays showed mild degenerative changes and osteoarthritis present at C5/6 and C6/7, consistent with age.

The Veteran was afforded a VA contract examination in November 2008.  That examination included evaluation of the lumbar and thoracic spine, which are not at issue in this appeal.  Regarding the cervical spine, there was no evidence of radiating pain on movement, but there was evidence of muscle spasm over the right side of the upper back, extending to the base of skull.  There was tenderness over the base of the skull and the right side of the upper back.  There was no ankylosis of the cervical spine.  The range of motion of the cervical spine revealed flexion to 45 degrees; extension to 45 degrees; right lateral flexion to 45 degrees; left lateral flexion to 45 degrees; right rotation to 80 degrees; and left rotation to 80 degrees.  The summation of these measurements results in a combined range of motion of 340 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities showed motor function and sensory function to be within normal limits.  The upper extremity reflexes were 2+.  

Based on the clinical findings set out above, the Board finds that a 20 percent rating is not warranted for the Veteran's cervical spine disability as the evidence does not show the functional equivalent of limitation of flexion to 30 degrees or less, or combined range of motion to 170 degrees or less due to pain, weakness, fatigue, or incoordination.  The results exclude the possibility that the range of forward flexion is limited-either by functional loss due to pain or structural limitation-to 30 degrees or less, or that combined range of motion is limited to 170 degrees or less.  In fact, the clinical results reflect that, despite the onset of pain, the appellant could still reach a forward flexion greater than 30 degrees.  As reported in the March 2007 examination, although flare-ups resulted in increased pain, there was no change in range of motion, and no weakness, fatigue or incoordination.  The Board reiterates that the issue is not whether pain on motion occurs, or whether it additionally limits forward flexion, but whether that additional limitation would decrease the flexion to 30 degrees or less.  

While the Veteran believes he is entitled to a 20 percent rating, he has not explained, and the lay and medical evidence does not show, in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating.  Pain, as described by the Veteran as his primary complaint, is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the rating schedule of the spine are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than the 10 percent rating initially assigned.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) evaluation for degenerative arthritis of the cervical spine.  However, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  

In sum, the Veteran's service-connected degenerative arthritis of the cervical spine is manifested by flexion that exceeds 30 degrees, and a combined range of motion that exceeds 170 degrees.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met for any period.  The Board notes that the criteria for the spine are progressive and it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 20 percent rating, or any higher rating, for any period.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment caused by the Veteran's service-connected degenerative arthritis of the cervical spine.  The criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine including due to pain and other orthopedic factors, as well as incapacitating episodes.  The service-connected cervical spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


